AMENDED AND RESTATED LICENSING AGREEMENT

This Amended and Restated Licensing Agreement (“Agreement”) is made and entered
into as of May 1, 2018 (“Effective Date”), by and between (i) SummerHaven Index
Management, LLC (“SHIX”), a Delaware limited liability company with its
principal place of business at 1266 East Main Street, Soundview Plaza, Fourth
Floor, Stamford, CT 06902, (ii) United States Commodity Funds LLC (“USCF”), a
Delaware limited liability company with its principal place of business at 1999
Harrison Street, Suite 1530, Oakland, California 94612, (iii) solely with
respect to Section 3(g)(iii) of this Agreement, SummerHaven Investment
Management, LLC (“SHIM”), a Delaware limited liability company with its
principal place of business at 1266 East Main Street, Soundview Plaza, Fourth
Floor, Stamford, CT 06902.

WHEREAS, pursuant to the licensing agreement between USCF and SHIM (as
sublicensee of SHIX), dated December 11, 2009, as subsequently amended as of
October 18, 2010, November 8, 2010, and July 1, 2011 (the “Prior Agreement”),
USCF has licensed from SHIM the use of certain names and marks (“Service
Marks”), including that of certain commodity indexes owned, calculated,
maintained and published by SHIX (the “Indexes”), as set forth in Exhibit A (as
such Exhibit may be amended from time to time to incorporate new or additional
Service Marks or Indexes), and the use of the Indexes, in each case solely in
connection with the operation of certain exchange-traded funds created as
separate series of the United States Commodity Index Funds Trust (the “Trust”)
and set forth on Exhibit B (as such Exhibit may be amended from time to time to
incorporate new funds by mutual consent) (together, the “Funds”); and

WHEREAS, this Agreement amends and restates the Prior Agreement in its entirety;
and

WHEREAS, SHIX is willing to continue to license the use of the Indexes and
Service Marks under the terms of this Agreement; and

WHEREAS, USCF has under an amended and restated advisory agreement with SHIM
(the “Advisory Agreement”), dated the same date as this Agreement, retained SHIM
to continue to provide certain advisory services (“Services”) in connection with
the operation of the Funds;

NOW, THEREFORE, in consideration of the foregoing, and in reliance upon the
mutual promises contained in this Agreement, the parties, intending to be
legally bound, agree as follows:

1.LICENSE   

(a)          Subject to the terms and conditions of the Agreement, SHIX hereby
grants to USCF and the Funds a non-transferable, non-exclusive license (i) to
use each Index as the basis, or a component, of a certain Fund, and (ii) subject
to Section 1(c), to use and refer to the Indexes and the Service Marks and to
reproduce, modify and create derivative works from any information provided to
USCF by SHIX, in each case solely in connection with the marketing, promotion
and sale of the Funds and their shares and in connection with making such
disclosure about the Funds as USCF deems necessary or desirable under any
applicable laws, rules or regulations in order to indicate the source of the
Index (“License”). For the avoidance of doubt, USCF may grant a
non-transferable, sublicense of the rights conferred under the License to ALPS
Fund Services, Inc. (“ALPS”) for the sole purpose of permitting ALPS to provide
website services for the Funds, provided that USCF shall be liable for any acts
or omissions of ALPS in relation to the foregoing sublicense. Any such
sublicense to ALPS shall expire upon the termination of this Agreement.

1

 



(b)          SHIX reserves all rights with respect to each Index and the Service
Marks except those expressly licensed to USCF hereunder; however, SHIX shall not
grant any license permitting the use of the Service Marks or any Index for an
exchange-traded fund on any U.S. or foreign securities exchange by any party
other than USCF or the Fund (x) for as long as this Agreement remains in effect,
and (y) for three (3) months following the termination of this Agreement but
only if a termination has occurred by SHIX under Section 3(a) or Sections
3(g)(i), 3(g)(ii) or 3(g)(iv) hereto or by USCF under Section 3(a) hereto.

(c)          Right of First Offer. The parties agree as follows: (i) SHIX agrees
that in the event it develops a commodity index, other than the Indexes,
comprised of at least five commodities (“Other Index”), SHIX shall offer to
license such Other Index together with all associated name service mark and/or
other intellectual property rights to USCF on substantially similar terms as set
forth herein and (with respect to SHIM) in the Advisory Agreement taken
together, prior to agreeing to license such Other Index to any other person for
the purpose of creating an exchange-traded fund on any U.S. or foreign
securities exchange, and (ii) USCF shall not create and/or market a fund which
trades or benchmarks an Other Index created by a third party as its investment
strategy (in whole or in part) without first offering SHIX the ability to create
a similar Other Index and license it to USCF on substantially similar terms as
set forth herein and in the Advisory Agreement taken together.

(d)          USCF acknowledges that as between USCF and SHIX the Index and the
Service Marks are the exclusive property of SHIX, and that the Index and its
compilation and composition and change therein is in the control and discretion
of SHIX. USCF agrees that any and all rights that might be acquired by its use
of the Service Marks hereunder shall inure to the benefit of SHIX. USCF agrees
and acknowledges that no rights to use the Index and the Service Marks are
granted hereunder other than those specifically described and expressly granted
herein. SHIX warrants and represents that USCF does not need to obtain a license
from any person (other than the License provided herein) with respect to the use
of the Index or Service Marks or the exercise of rights under the License. SHIX
shall take all actions reasonably necessary to maintain the validity and
enforceability of the Service Marks, and to protect the Service Marks from
unauthorized use, during the term of this Agreement.

(e)          The goods and services offered and/or performed by USCF under the
Service Marks shall be of high standard and shall be offered and performed in
accordance with all applicable laws and regulations. USCF agrees that it will
take no action which will, in SHIX’s sole judgment, impugn in any fashion the
reputation of SHIX or the Service Marks. USCF shall submit to SHIX, for SHIX’s
review and approval, all informational materials to be used in connection with
the marketing, promotion, offer or sale of the Fund that in any way use or refer
to SHIX (or any affiliate thereof), the Index or any of the Service Marks.
SHIX’s approval shall be required with respect to the use of and description of
SHIX (or any affiliate thereof), the Index or any of the Service Marks in all
such informational materials; provided that such approval shall not be
unreasonably withheld or delayed. SHIX shall notify USCF of its approval or
disapproval of any informational materials submitted for SHIX’s approval within
five (5) business days following receipt thereof from USCF. Once informational
materials have been approved by SHIX, subsequent informational materials which
do not materially alter the use or description of SHIX (or any affiliate
thereof), the Index or the Service Marks, as the case may be, need not be
submitted for review and approval.

2

 



(f)           SHIX hereby grants USCF non-exclusive use of SHIX’s name(s),
derivatives, logos, trademarks, service marks, domain names and trade names in
connection with certain materials used in the ordinary course of business, such
as prospectuses, financial reports, fund fact sheets, fund name and related
materials, including advertising and marketing materials for the Funds. USCF
hereby grants SHIX non-exclusive use of USCF’s name(s), derivatives, logos,
trademarks, service marks, domain names and trade names in connection with
certain materials used in the ordinary course of business, such as prospectuses,
financial reports, fund fact sheets, fund name and related materials, including
advertising and marketing materials for the Funds. The reciprocal limited
license grants set forth in this Section 1(e) will be revoked as to future use
as soon as the Agreement is terminated with respect to all Funds.

(g)          Except as otherwise expressly provided in this Agreement, including
in any appendix hereto, neither party grants the other party hereto any other
license, express or implied, to such party’s intellectual property rights or
other proprietary rights other that as set forth herein. Each party shall
cooperate and take such action as may be reasonably requested by the other party
in order to carry out the provisions and purposes of this Agreement and the
transactions contemplated hereby. 

(h)          In connection with the License, SHIX shall (a) provide to USCF
educational information and presentations regarding the Indexes and/or
commodities investing, generally, as reasonably agreed, (b) provide such
information and data as may reasonably be requested by USCF regarding the
principals of SHIX and the Indexes for inclusion in regulatory filings and
marketing materials for the Funds, and (c) make reasonably available upon
adequate notice speakers for Fund marketing events and persons to be interviewed
by the press who can describe the Indexes and its calculation and maintenance
(collectively, “Services”).

(i)           The licenses granted in this Section 1 shall terminate with
respect to a Fund upon termination of this Agreement with respect to such Fund.

(j)           USCF agrees that it will not contest ownership or validity of the
Service Marks or oppose or seek to cancel any registration thereof by SHIX (or
SHIX’s related entities). USCF Advisers shall not seek to register the Service
Marks, or any word, symbol, name, mark or designation confusingly similar
thereto, in any territory or jurisdiction.

(k)          USCF agrees to cooperate fully with SHIX, as SHIX may request and
at SHIX’s expense, in the procurement and maintenance of any protection of
SHIX’s rights in the Service Marks. SHIX shall have the sole right, at its
expense, to bring any action on account of any infringement or unauthorized use
of the Service Marks by others, and USCF shall cooperate with SHIX, as SHIX may
request and at SHIX’s expense, in connection with any such action brought by
SHIX.

3

 



2.FEES   

For the license provided hereunder, USCF and/or the Fund will pay SHIX a license
fee as set forth in the fee schedule attached as Exhibit C to this Agreement.

3.TERM AND TERMINATION   

(a)          The term of this Agreement shall be a period of ten (10) years from
the Effective Date (“Initial Term”), unless earlier terminated by either party
hereto in accordance with this Section 3. After the Initial Term, this Agreement
shall continue for successive three-year periods (“Successive Term”) unless
terminated by either party as of the end of the Successive Term by providing at
least ninety (90) days’ written notice of such termination prior to the end of
such Successive Term, except as otherwise provided in this Article 3. Upon
termination of this Agreement USCF shall cease to use the Indexes and the
Service Marks.

(b)          If a party (the “Breaching Party”) is in material breach of any
terms of this Agreement, either USCF or SHIX, as the case may be, may so notify
the Breaching Party in writing, specifying the nature of the breach in
reasonable detail. The Breaching Party shall have thirty (30) calendar days from
delivery of that notice to correct the breach; provided that, if the breach is
not cured within the identified time period, the other party may terminate this
Agreement at any time thereafter with another ninety (90) days’ written notice.

(c)          Either USCF or SHIX may terminate this Agreement upon ninety (90)
days’ written notice to the other party if SHIX or USCF, as the case may be, is
dissolved or its existence is terminated; becomes insolvent or bankrupt or
admits in writing its inability to pay its debts as they mature, or makes an
assignment for the benefit of creditors; has a custodian, trustee, or receiver
appointed for it, or for all or substantially all of its property; has
bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy or similar law for the relief of
debtors, instituted by or against it, and, if instituted against it, any of the
foregoing is allowed or consented by the other party or is not dismissed within
sixty (60) days after such institution.

(d)          Either USCF or SHIX may terminate this Agreement upon ninety (90)
days’ written notice to the other party if any adverse finding is made in
respect of, or official sanction imposed on, any party by any relevant
regulatory authority which would be likely to have a material adverse effect on
such party’s ability to perform its obligations under this Agreement.

(e)          SHIX shall have the right, in its discretion, to cease calculation
and publication of any Index and, in the event that such Index is discontinued,
to terminate this Agreement as to one or more Funds using the Index if SHIX does
not intend to calculate and publish a replacement or substitute index. SHIX
shall give USCF at least one hundred and eighty (180) days’ written notice prior
to such discontinuance, which notice shall specify whether a replacement or
substitute index will be available. USCF shall have the option hereunder to use
any such replacement index under the terms of this Agreement by notifying SHIX
within ninety (90) days of receiving written notice from SHIX regarding the
replacement index, on the same terms and conditions (including payment of fees
as set forth in Section 2 of the Licensing Agreement) as USCF or the Fund
previously used the discontinued Index.

4

 



(f)           USCF may terminate this Agreement with respect to an Index upon
ninety (90) days’ prior written notice to SHIX if:

(i)USCF is informed of the final adoption of any legislation or regulation that
materially impairs USCF’s ability to market, promote, or issue, redeem or list
on an exchange, shares of the Fund based on such Index;

(ii)Any material litigation or regulatory proceeding regarding a Fund based on
such Index is commenced which requires such Fund to cease existence, and no
successor Fund is commenced with similar investment objectives;

(iii)USCF elects to terminate the public offering or other distribution of the
Fund based on such Index; or

(g)          SHIX may terminate this Agreement upon ninety (90) days’ prior
written notice to USCF if:

(i)SHIX is informed of the final adoption of any legislation or regulation that
materially impairs SHIX’s ability to license or provide an Index under this
Agreement;

(ii)During the term of this Agreement, the Advisory Agreement is terminated with
respect to a specific Fund and such Fund ceases to operate, provide that such
termination of this Agreement shall only be with respect to such Fund;

(iii)During the term of the License Agreement, USCF retains the services of an
additional commodity trading advisor (i.e., in addition to SHIM) or a
replacement commodity trading advisor (i.e., a a replacement subsequent to
termination of the Advisory Agreement) to manage any assets of the Funds
(“Additional Advisor”) without obtaining the prior written consent of SHIX; or

(iv)Any material litigation or regulatory proceeding regarding a Fund is
commenced;

(h)          SHIX may terminate this Agreement in the event of a Change of
Control of USCF upon one hundred and eighty (120) days’ prior written notice to
USCF, with such notice to be given within thirty (30) days after the expiration
of a ninety (90) day period which begins immediately upon the occurrence of such
Change of Control (notice of which shall be given by USCF to SHIX prior to or
immediately upon the occurrence of such event); provided, however, that if SHIX
does not so give notice to terminate this Agreement, this Agreement shall
automatically extend for three (3) years from the end date of the Initial Term.

5

 



(i)           USCF may terminate this Agreement in the event of a Change of
Control of SHIX upon one hundred and twenty (120) days’ prior written notice to
SHIX, with such notice to be given within thirty (30) days after the expiration
of a ninety (90) day period which begins immediately upon the occurrence of such
Change of Control (notice of which shall be given by SHIX to USCF prior to or
immediately upon the occurrence of such event); provided, however, that if USCF
does not so give notice to terminate this Agreement, this Agreement shall
automatically extend for three (3) years from the end date of the Initial Term.

(j)           For purposes of this Agreement, “Change of Control” of SHIX or
USCF means the occurrence of any of the following: (1) the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all its assets, or (2) the sale, lease,
transfer, conveyance or other disposition by a party of more than 50% of its
outstanding voting equity or beneficial ownership as of the Effective Date
(whether at the time of such disposition or in increments).

(k)          No fees under Article 2 of this Agreement will be payable to SHIX
by USCF after termination of this Agreement as set forth in this Article 3
except any outstanding fees. The fee for the month in which this Agreement is
terminated will be pro-rated based on the number of days in the month during
which the Agreement was in effect.

(l)           The parties hereby expressly agree that in the event of the
termination of the Advisory Agreement (with respect to a Fund or in its
entirety) for any reason, SHIX and its affiliates shall not have, and shall not
be required to have or maintain:

(i)any communication with USCF regarding, or any day-to-day involvement in, the
trading activities of the Fund[s] (including but not limited to receiving
pre-trade information regarding contract selection or timing of position rolls
and rebalancing);

(ii)any visibility into the portfolios held by the Fund[s] (other than what is
publicly available), which information USCF shall not furnish to SHIX or any
affiliate thereof;

(iii)any visibility into creation or redemption-related trading activity by the
Fund[s], which information USCF shall not furnish to SHIX or any affiliate
thereof;

4.          For the avoidance of doubt, so long as this Agreement remains in
effect, SHIX will continue to provide services and support for the Indexes to
USCF consistent with the services and support SHIX provided to USCF under the
Advisory Agreement prior to termination of the Advisory Agreement.
INDEMNIFICATION; LIMITATION OF LIABILITY

(a)          Neither SHIX and its affiliates nor any of their officers,
directors, shareholders, members, partners, employees and any person who
controls SHIX (collectively, “Advisory Affiliates”) shall be liable to USCF or
any Fund under the terms of this Agreement, except for acts or omissions of SHIX
or an Advisory Affiliate which constitute willful misconduct, gross negligence,
bad faith, or material breach of this Agreement or applicable law. USCF shall
indemnify, defend and hold SHIX and its Advisory Affiliates, representatives,
agents, attorneys, service providers, successors and assigns (collectively, the
“SHIX Indemnified Parties”) harmless from and against any and all claims,
liabilities, obligations, judgments, causes of action, costs and expenses
(including reasonable attorneys’ fees) (collectively, “Losses”) in connection
with or arising out of this Agreement, including but not limited to any material
breach of this Agreement by USCF or any disclosure in the Registration Statement
of any Fund (except disclosure about SHIX or the Index that has been
specifically approved by SHIX), provided such Losses were not the result of any
action or inaction of such SHIX Indemnified Party that constituted willful
misconduct, gross negligence or bad faith of such party, or a material breach by
such party of this Agreement or applicable law.

6

 



(b)          SHIX shall indemnify, defend and hold USCF and its affiliates,
members, directors, officers, shareholders, employees, representatives, agents,
attorneys, successors and assigns (collectively, the “USCF Indemnified Parties”,
and together with the SHIX Indemnified Parties, the “Indemnified Parties” or an
“Indemnified Party”) harmless from and against any and all Losses arising out of
(i) any material breach of this Agreement by SHIX, (ii) any disclosure in the
Registration Statement of the Fund about SHIX or the Index that has been
specifically approved by SHIX, (iii) any claim that SHIX does not possess all
rights necessary to grant the License granted by this Agreement, or (iv) any
claim of infringement, misappropriation, dilution or other violation of the
intellectual property or license rights of third parties arising from the use of
the Index or the Service Marks as licensed to USCF under this Agreement, except
to the extent Losses are the result of any negligent act or omission of an USCF
Indemnified Party or (v) the gross negligence or willful misconduct of SHIX in
performing or satisfying its obligations under this Agreement.

(c)          Except as otherwise expressly provided herein, in no event shall
either USCF or SHIX be liable to each other, nor shall SHIX be liable to the
Funds, for any indirect, incidental, special or consequential damages, even if
the party or an authorized representative thereof has been advised of the
possibility of such damages. Nothing in this Agreement shall in any way
constitute a waiver or limitation on any rights which a party may have under the
federal securities laws.

(d)          Promptly after receipt by any Indemnified Party of notice of the
commencement of any action, the Indemnified Party shall, if indemnification is
to be sought against the other party (the “Indemnifying Party”) under this
Section 4, notify the Indemnifying Party in writing of the commencement thereof,
but the omission to notify the Indemnifying Party shall relieve the Indemnifying
Party from liability hereunder only to the extent that such omission results in
the forfeiture by the Indemnifying Party of rights or defenses with respect to
such action. In any action or proceeding, following provision of proper notice
by the Indemnified Party of the existence of such action, the Indemnified Party
shall be entitled to participate in any such action and to assume the defense
thereof, with counsel of its choice, and after notice from the Indemnifying
Party to the Indemnified Party of its election to assume the defense of the
action, the Indemnifying Party shall not be liable to such Indemnified Party
hereunder for any attorneys’ fees subsequently incurred by the Indemnified
Party. The Indemnified Party shall cooperate in the defense of settlement of
claims so assumed. The Indemnifying Party shall not be liable hereunder for the
settlement by the Indemnified Party for any claim or demand unless it has
previously approved the settlement or it has been notified of such claim or
demand and has failed to provide a defense in accordance with the provisions
hereof. In the event that the Indemnifying Party assumes the defense of the
action, in negotiating any settlement the Indemnifying Party shall use
commercially reasonable efforts to avoid any negative reputational or legal
consequences to the Indemnified Party, and the Indemnified Party shall have the
right to approve the terms of any settlement as to any such reputational or
legal consequences in its reasonable discretion. Without limiting the foregoing,
in no event may either party make any admission of liability by or on behalf of
the other party without such other party’s express prior written consent.

7

 



5.COVENANTS, REPRESENTATIONS AND WARRANTIES   

(a)          Representations and Warranties of SHIX. SHIX represents and
warrants that:

(i)SHIX has the full power and authority to enter into this Agreement and to
perform the services described under this Agreement.

(ii)SHIX is a limited liability company duly organized and validly existing
under the laws of the state of Delaware with the power to own and possess its
assets and carry on its business as it is now being conducted.

(iii)The execution, delivery and performance by SHIX of this Agreement are
within SHIX’s powers and have been duly authorized by all necessary action and
no further action is required on its part to authorize this Agreement.

(iv)The execution, delivery and performance by SHIX of this Agreement do not
violate or result in a default under (i) any provision of applicable law, rule
or regulation, (ii) SHIX’s governing instruments, or (iii) any agreement,
judgment, injunction, order, decree or other instrument binding upon SHIX.

(v)This Agreement and each other agreement, instrument or document to be
executed and delivered by SHIX pursuant to this Agreement constitutes the legal,
valid and binding obligation of SHIX, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency and
other laws and equitable principles affecting creditors’ rights generally and
the discretion of the courts in granting equitable remedies.

(vi)SHIX represents that its other engagements or activities are not of a nature
or magnitude so as to have a material adverse effect on its ability to provide
the Services. USCF acknowledges and agrees that SHIX and its principals are
required to devote only such time as may be reasonably required with respect to
the Services.

(vii)SHIX represents and warrants that it has the right to grant licenses to the
Indexes and the Service Marks and that to its knowledge use of the Indexes and
Service Marks by USCF as provided herein shall not infringe any trade name,
trademark, trade dress, copyright, other proprietary right, or contractual right
of any person not a party to this Agreement. EXCEPT FOR THE WARRANTIES SET FORTH
HEREIN, SHIX MAKES NO WARRANTY, EXPRESS OR IMPLIED, CONCERNING THE INDEX OR THE
SERVICE MARKS, AND MAKES NO WARRANTY AS TO THEIR MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE. IN PARTICULAR, AND WITHOUT LIMITING THE FOREGOING, SHIX
DOES NOT GUARANTEE THE QUALITY, ACCURACY, AND/OR COMPLETENESS OF THE INDEX OR
THE SERVICE MARKS.

8

 

(b)          Representations and Warranties of USCF. USCF represents and
warrants that:

(i)USCF has the full power and authority to enter into this Agreement, to serve
as the sponsor to the Funds and to perform the services described under this
Agreement.

(ii)USCF is a limited liability company duly organized and validly existing
under the laws of the state of Delaware with the power to own and possess its
assets and carry on its business as it is now being conducted.

(iii)The execution, delivery and performance by USCF of this Agreement are
within USCF’s powers and have been duly authorized by all necessary action and
no further action is required on its part to authorize this Agreement.

(iv)The execution, delivery and performance by USCF of this Agreement do not
violate or result in a default under (i) any provision of applicable law, rule
or regulation, (ii) USCF’s governing instruments, or (iii) any agreement,
judgment, injunction, order, decree or other instrument binding upon USCF.

(v)USCF is registered with applicable regulators in each capacity in which it is
required to register to perform its duties with respect to the Trust and the
Funds, and under this Agreement and will continue to be so registered, if
required, so long as this Agreement remains in effect.

(vi)This Agreement and each other agreement, instrument or document to be
executed and delivered by USCF pursuant to this Agreement constitutes the legal,
valid and binding obligation of USCF, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency and
other laws and equitable principles affecting creditors’ rights generally and
the discretion of the courts in granting equitable remedies.

9

 

(c)          Covenants of SHIX.

(i)SHIX will promptly notify USCF of the occurrence of any event that would
substantially impair SHIX’s ability to fulfill its commitments under this
Agreement.

(ii)SHIX will promptly notify USCF if it is served or otherwise receives notice
of any action, suit, proceeding, inquiry or investigation, at law or in equity,
before or by any court, government agency, self-regulatory organization, public
board or body, involving the affairs of USCF or any Fund, or, in the case of
SHIX, that would impact SHIX’s ability to perform under this Agreement, in each
case, unless SHIX is prohibited from doing so.

(d)          Covenants of USCF.

(i)USCF will promptly notify SHIX, of the occurrence of any event that would
substantially impair the ability of USCF to fulfill its commitment under this
Agreement.

(ii)USCF will promptly notify SHIX, if it is served or otherwise receives notice
of any action, suit, proceeding, inquiry or investigation, at law or in equity,
before or by any court, government agency, self-regulatory organization, public
board or body, involving the affairs of any Fund or, in the case of USCF, that
would impact the ability of USCF to perform under this Agreement, in each case,
unless USCF is prohibited from doing so.

(iii)USCF agrees to include the following disclosure or the substance thereof in
each Fund’s prospectus, commencing with the first prospectus of such Fund that
is filed with the SEC and/or the NFA, as applicable, after the Effective Date:

“THE INDEX [AS APPLICABLE] IS THE EXCLUSIVE PROPERTY OF SHIX, WHICH HAS LICENSED
CERTAIN TRADEMARKS, SERVICE MARKS AND TRADE NAMES AND THE INDEX FOR USE BY USCF.
SHIX IS SOLELY RESPONSIBLE FOR DETERMINING THE SECURITIES INCLUDED IN, AND THE
CALCULATION OF, THE INDEX. NEITHER SHIX NOR ITS AFFILIATES MAKE ANY
REPRESENTATIONS REGARDING THE APPROPRIATENESS OF THE FUND’S INVESTMENTS FOR THE
PURPOSE OF TRACKING THE PERFORMANCE OF THE INDEX OR OTHERWISE.”

6.CONFIDENTIAL INFORMATION   

(a)          By virtue of this Agreement, either USCF or SHIX may have access to
information that is confidential to the other party including, without
limitation, all business, technical, financial, customer and/or any other
proprietary information of a party or its affiliates, products, processes,
tools, services, technical knowledge and any other information and/or materials
clearly marked as confidential or information identified as confidential at the
time of disclosure or summarized as confidential in a written memorandum
delivered to the recipient within thirty (30) calendar days of disclosure,
including, without limitation, all information concerning the Index, whether or
not so marked (collectively, “Confidential Information”). Notwithstanding the
foregoing, a party’s Confidential Information shall not include information
which: (i) is or becomes a part of the public domain through no act or omission
of the other party; (ii) was in the other party’s lawful possession prior to the
disclosure and had not been obtained by the other party either directly or
indirectly from the disclosing party; (iii) is lawfully disclosed to the other
party by a third party without restriction on disclosure; or (iv) is
independently developed by the other party without reference to any Confidential
Information. In addition, the obligations of this Section 6 do not apply to
confidential information that is required to be disclosed pursuant to a duly
authorized subpoena, court order, or government authority, provided that to the
extent permitted by law the party subject to same shall provide immediate
written notice to the other party upon receipt of subpoena, order, or other
disclosure requirement prior to such disclosure and allow such other party the
opportunity to intervene in the action in order to attempt to enjoin such
subpoena, order, or other disclosure requirement. Such Confidential Information
shall remain confidential for all other purposes.

10

 



(b)         USCF and SHIX agree to maintain the confidentiality of the
Confidential Information, except that the Confidential Information may be
disclosed (i) to their respective affiliates and their respective affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(ii) to the extent requested by any governmental authority, taxing authority or
self-regulatory authority, (iii) to the extent required by applicable law or by
any subpoena or similar legal process (provided that to the extent permitted by
law the party subject to same shall provide immediate written notice to the
other party upon receipt of subpoena, order, or other disclosure requirement
prior to such disclosure and allow such other party the opportunity to intervene
in the action in order to attempt to enjoin such subpoena, order, or other
disclosure requirement), (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
rights granted hereunder, (v) in the regulatory filings of USCF, the Trust and
the Funds, in a manner determined to be appropriate or required by USCF by or on
behalf of USCF, the Trust or the Funds and (vi) with the consent of the other
party. Such Confidential Information shall remain confidential for all other
purposes.

(c)         USCF and SHIX agree to secure and protect the Confidential
Information of each other in a manner consistent with the maintenance of the
other party’s rights therein, using at least as great a degree of care as each
party uses to maintain the confidentiality of its own confidential information
of a similar nature, but in no event using less than its reasonable efforts.
None of USCF nor SHIX shall sell, transfer, publish, disclose, or otherwise make
available any portion of the Confidential Information of the other party to
third parties, except as necessary to perform its obligations under this
Agreement or as expressly authorized in this Agreement. Each party represents
that it has, and agrees to maintain, an appropriate agreement with each third
party who may have access to Confidential Information sufficient to enable such
party to comply with all of the terms of this Agreement.

11

 

(d)          USCF and SHIX agree that the unauthorized use by any party of the
other party’s Confidential Information will diminish the value of such
Confidential Information and will cause substantial and irreparable damage to
the party whose Confidential Information was improperly disclosed, and that the
remedies generally available at law may be inadequate. Accordingly, USCF and
SHIX agree that a breach of this Section 6 shall entitle SHIX (in the case of a
breach by USCF) or USCF (in the case of a breach by SHIX) to seek equitable
relief to protect its interest herein, including injunctive relief, as well as
money damages. The parties agree that the obligations under this Section shall
survive the termination or expiration of this Agreement.

(e)          Each party shall be free to use for itself and for others in any
manner the general knowledge, skill or experience acquired by it in connection
with this Agreement.

7.GENERAL   

(a)          Binding Arbitration. Any controversy or claim arising out of or
relating to this Agreement for the breach hereof which cannot be settled by the
parties and does not request or require injunctive relief, shall be settled by
binding arbitration in accordance with the commercial arbitration rules of the
American Arbitration Association (“AAA”) in New York, NY, except to the extent
inconsistent with the rules set forth herein. The parties shall endeavor to
appoint a single arbitrator, and failing that, USCF and SHIX may each select one
arbitrator with knowledge of the subject matter of this Agreement. Selection
shall be completed within twenty (20) days of the receipt of a demand for
arbitration. If either party fails to select an arbitrator within such twenty
(20) day period, the one selected shall act as sole arbitrator. If two
arbitrators have been selected, the two arbitrators selected shall select a
third within fifteen (15) days after their selection. If they fail to do so, the
third arbitrator shall be selected by the AAA. The award of any arbitration
shall be final, conclusive and binding on the parties hereto. The arbitrators
may award any legal or equitable remedy. The arbitration award may include an
award of attorneys’ fees to the prevailing party. Judgment upon any arbitration
award may be entered and enforced in any court of competent jurisdiction.

(b)          Interpretation. Titles and paragraph headings herein are for
convenient reference only and are not part of this Agreement. Any reference to
any federal, state, local or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

(c)          Independent Contractors. USCF and SHIX are independent contractors
to one another. Nothing in this Agreement shall be construed to create a
partnership, joint venture or agency relationship between USCF, on the one hand,
and SHIX, on the other hand.

(d)          Force Majeure. No party shall be in default or otherwise liable for
any delay in or failure of its performance under this Agreement where such delay
or failure arises by reason of any act of God, or any government or any
governmental body, any act of war or terrorism, the elements, strikes or labor
disputes, or other similar or dissimilar cause beyond the control of such party.

12

 



(e)          Notice. All notices, including notices of address changes, required
to be sent hereunder shall be in writing and shall be deemed to have been given
one day after being delivered to a reputable overnight courier service, postage
prepaid to the appropriate address below:

To USCF at:

United States Commodity Funds LLC

1999 Harrison Street, Suite 1530

Oakland, CA 94612

Attn: John Love, President and Chief Executive Officer

Tel: (510) 522-9600

Email: jlove@uscfinvestments.com

 

With a copy to:

Carolyn Yu, General Counsel

Tel: (510) 522-9600

Email: cyu@uscfinvestments.com

 

To SHIX at:

SummerHaven Index Management, LLC

Soundview Plaza

Fourth Floor

1286 East Main Street

Stamford, CT 06902

Telephone: (203) 352-2700

Email: arizvi@summerhavenim.com

 

With a copy to:

Robert Chender, Esq.

Seward & Kissel LLP

1 Battery Park Plaza

New York, NY 10004

Tel: (212) 574-1415

Email: chender@sewkis.com

 

(f)           Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, such provision shall be deemed to be
restated to be enforceable, in a manner which reflects, as nearly as possible,
the intent and economic effect of the invalid provision in accordance with
applicable law. If necessary or appropriate, the parties hereto shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated hereby be consummated as originally contemplated
to the greatest extent possible. The remainder of this Agreement shall remain in
full force and effect.

13

 



(g)          Waiver. The waiver by any party of any default or breach of this
Agreement shall not constitute a waiver of any other or subsequent default or
breach.

(h)          Modification. No representation or promise hereafter made, nor any
modification or amendment of this Agreement, shall be binding unless in writing
and executed by duly authorized agents of all parties affected by the
modification or amendment.

(i)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same document.

(j)           Assignment. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. USCF may not assign this Agreement or any of the rights or
obligations granted hereunder without SHIX’s prior written consent, and SHIX may
not assign this Agreement or any of the rights or obligations granted hereunder
(except to an affiliate under common control) without USCF’s prior written
consent.

(k)          No Strict Construction. The parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

(l)           No Third Party Beneficiaries. This Agreement is not intended, and
shall not be deemed, to confer any rights or remedies upon any person other than
the parties hereto and their respective successors and permitted assigns, to
create any agreement of employment with any person or to otherwise create any
third-party beneficiary hereto.

(m)         Governing Law. This Agreement shall be governed by and construed
solely and exclusively in accordance with the laws of the State of New York,
without reference to its conflicts of law principles.

(n)          Survival. The terms of Sections 2, 3(i), 3(j), 4, 6, and 7 shall
survive the expiration or termination of this Agreement.

(o)          Authority. The person signing this Agreement on behalf of each
party has been properly authorized and empowered to execute agreements such as
this Agreement on behalf of such party.

(p)          Entire Agreement. This Agreement and any Exhibits constitute the
complete agreement between the parties and supersede all previous or
contemporaneous agreements, proposals, understandings, and representations,
written or oral, with respect to the subject matter addressed herein.

14

 

IN WITNESS WHEREOF, the parties have entered into this Licensing Agreement, and
intend to be legally bound by it, as of the Effective Date.

UNITED STATES COMMODITY FUNDS LLC:           By:  /s/ John P. Love         Name:
 John P. Love         Title:  President & CEO  

  

SummerHaven INDEX Management, LLC:     By:  /s/ Ashraf R. Rizvi     Name:
 Ashraf R. Rizvi     Title:  Partner

  

SummerHaven INVESTMENT Management, LLC, solely with respect to Section
3(g)(iii):     By:  /s/ Ashraf R. Rizvi     Name:  Ashraf R. Rizvi     Title:
 Partner

15

 

EXHIBIT A

Indexes:

1.SummerHaven Dynamic Commodity Index

2.SummerHaven Dynamic Agricultural Index

3.SummerHaven Copper Index

4.SummerHaven Dynamic Metals Index

Service Marks:

1.SDCI

2.SDAI

3.SCI

4.SDMI

16

 

EXHIBIT B

United States Commodity Index Fund

United States Agricultural Index Fund

United States Copper Index Fund

17

 

EXHIBIT C

FEE SCHEDULE

 

USCF and/or the Fund(s) will pay to SHIX with respect to each Fund an annual fee
of $15,000 per Fund payable within 10 days after the beginning of each calendar
year. Additionally, USCF and/or the Fund(s) will pay the Services and License
Fee (as defined below) for the applicable Fund as a percentage of the average
daily assets of such Fund to SHIX. The “Services and License Fee” for the
applicable Fund for each month will be calculated according to the following
formula:

Total Assets of the applicable Fund x ((A – B) x 0.5) –C, divided by 365.

 

·“A” equals the amount of the management fee payable to USCF for its services to
the Trust and the Fund, which fee will be a percentage of the such Fund’s net
asset value and paid by such Fund (the “Management Fee”),

·“B” equals

·14 basis points in connection with the SummerHaven Dynamic Commodity Index, or,

·18 basis points in connection with the SummerHaven Dynamic Agriculture Index,
the SummerHaven Dynamic Metals Index, and the SummerHaven Copper Index

·“C” equals the lesser of: (i) 6 basis points; or (ii) (a) the amount paid to
SummerHaven Investment Management LLC pursuant to the Advisory Agreement, or (b)
in the event of termination of the Advisory Agreement for any reason, , or (c)
in the event that another party becomes an additional commodity trading advisor,
the total amounts paid to SHIM and such other commodity trading advisor.

·“Total Assets” means assets under USCF’s management of the applicable Fund.

 

On any days that the hares of the applicable Fund are not traded, the Total
Assets will be those determined on the previous day on which such Fund’s shares
were traded. The Services and License Fee shall be paid within 30 days after the
last Business Day of each month.

18